OPINION — AG — QUESTION(1): MAY AN ATTORNEY BE HIRED TO REPRESENT THE BOARD OF COUNTY COMMISSIONERS IN AN ACTION BROUGHT AGAINST THEM BY THE COUNTY ATTORNEY? — NEGATIVE, THE BOARD OF COUNTY COMMISSIONERS MAY NOT HIRE AN ATTORNEY TO REPRESENT THE BOARD IN AN ACTION BROUGHT AGAINST IT BY THE COUNTY ATTORNEY (DISTRICT ATTORNEY). HOWEVER, UPON A FINDING THE COUNTY ATTORNEY IS DISQUALIFIED TO ACT, THE DISTRICT COURT MAY APPOINT A SUITABLE PERSON AS A SUBSTITUTE COUNTY ATTORNEY TO REPRESENT THE BOARD IN A SUIT BROUGHT AGAINST IT BY THE COUNTY ATTORNEY. QUESTION(2): MAY THE BOARD OF COUNTY COMMISSIONERS OBLIGATE THEIR COUNTY FOR THE ATTORNEY FEES AND THE EXPENSES OF THE APPEAL? — AFFIRMATIVE CITE: 19 Ohio St. 1961 183 [19-183], 19 Ohio St. 1961 187 [19-187], OPINION DATED MARCH 28, 1961 (W. J. MONROE)